DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-8 were canceled and claims 9-16 were newly added in the preliminary amendment filed on 7/7/2021.  Claims 9-16 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    131
    878
    media_image1.png
    Greyscale
(filing receipt dated 2/2/2022).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 2 the phrase “is carried out” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “the molar ratio of sulfuric acid to lactam is in the range of from 90 to 200 mol%”.  Though the claim recites a ratio is being defined, there is only a single range expressed as a percentage.  It appears as if the Applicant intends to claim a molar ratio of sulfuric acid to lactam of 0.9:1 to 2:1, which can also be expressed as 90 to 200 mol% of sulfuric acid based on 100 mol% of the lactam.  The current claim is a combination of the two and is unclear as written.
	The same issue occurs in claims 12 and 13.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino (EP0847987, published on 6/17/1998, of record in the IDS filed on 7/27/2021) as evidenced by: i) Isobutanol (“Boiling Point”, downloaded from https://pubchem.ncbi.nlm.nih.gov/compound/Isobutanol#section=Boiling-Point&fullscreen=true  on 11/22/2022); ii) Venderbosch (US2021/0114971, published on 4/22/2021, claiming the benefit of the filing date of EP 18181480.7, filed on 7/3/2018); iii) Lagasse (“sulfuric acid” (2018). In P. Lagasse, & Columbia University, The Columbia encyclopedia (8th ed.). Columbia University Press. Credo Reference: https://search.credoreference.com/content/entry/columency/sulfuric_acid/0?institutionId=743); and iv) Wikipedia (“Sulfuric Acid”, captured on 12/7/2017 by the Internet Archive: http://web.archive.org/web/20171207062825/https://en.wikipedia.org/wiki/Sulfuric_acid and downloaded on 11/30/2022).
	Regarding claims 9, 10, and 16, Yoshino discloses the following Example 4 on p. 9:

    PNG
    media_image2.png
    303
    1041
    media_image2.png
    Greyscale

The structures and molecular weights of the reactants and products were obtained using the “convert name to structure” and “analysis” features of ChemDraw Professional® to provide the following: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	-Caprolactam, an -lactam with 5 carbon atoms in the lactam ring, and isobutanol, a branched alkyl alcohol containing one hydroxy group, are reacted in the presence of sulfuric acid in a single step in one-pot to produce an organosulfate amino acid ester (6-aminocaproic acid isobutyl ester sulfate isobutyl sulfate). Also see p. 3, lines 17-19 of the specification as filed regarding the interpretation of the limitation “containing one hydroxy group”.  The reacting in the example does not appear to occur until all three reagents are present in the mixture and the mixture is heated to the boiling point of isobutanol.  Also see p. 7, lines 53-55 of the specification.  At the end of the reaction, the excess isobutanol is distilled off.  
	The moles of caprolactam, isobutanol, and sulfuric acid used in the reaction are as follows: 
100 g caprolactam x [1 mol/113.16 g] = 0.88 moles caprolactam
344 g isobutanol x [1 mol/74.12 g] = 4.6 moles isobutanol
52.2 g sulfuric acid x [1 mol/98.07 g] = 0.53 moles sulfuric acid
Assuming that caprolactam is 100 mol%, then the mol% of isobutanol is “X” in the following equation: 
[0.88 moles caprolactam / 4.6 moles isobutanol] = [100 / X], wherein solving for X provides 522 mol% of isobutanol with respect to 100 mol% of caprolactam.  This falls within the claimed range of “at least 200 mol%” in claim 9. Also see MPEP 2131.03.
	Regarding the requirement that the reactants are reacted in an aqueous solution, the specification as filed recites the following definition on p. 4, lines 20-21: “The term "aqueous solution" means that the solvent contains more than 50 wt.-% of water based on the total amount of solvent”. Yoshino is silent regarding the content of water in the reaction of example 4. Venderbosch [0030], Lagasse (“Concentrated Sulfuric Acid” section), and Wikipedia (“Physical properties” section and “Reaction with water and dehydrating property” section) are cited as evidentiary references to teach that sulfuric acid is commonly used as a concentrated aqueous solution of about 95-98 wt% H2SO4. Therefore, though the H2SO4 is concentrated, there is water present. Lagasse and Wikipedia further teach that concentrated sulfuric acid has a strong affinity for water, and that the reaction between the two produces a highly exothermic reaction.  Yoshino does not teach that the reaction of example 4 is carried out under an inert atmosphere.  Nor does Yoshino teach that any of the other reactants are rigorously dried beforehand. Therefore, even if the sulfuric acid is 100 wt% H2SO4, water is still expected to be present in the reaction mixture from the reaction between sulfuric acid and any ambient water in the atmosphere or other reactants.  Further, since there is no other solvent present in the reaction, the water is 100 wt% of the solvent in the reaction.  Also see MPEP 2112 and MPEP 2131.01.

	Regarding claims 14 and 15, Yoshino teaches that the reaction mixture containing the lactam, alcohol, and sulfuric acid is refluxed in a 1L flask with heat for 5 hours before being cooled.  When reflux is carried out, the reaction vessel is closed as a reflux condenser must be present to re-condense the reaction vapors and obviate their evaporation into the atmosphere.  Yoshino teaches that the reactions are carried out under ambient pressure or reduced pressure.  See p. 7, lines 53-55.  Example 4 does not specify a reduced pressure; therefore, the pressure is ambient pressure (about 1 bar).  Yoshino further mentions that reflux is the boiling point of the monohydric alcohol at reaction pressure. See p. 7, lines 53-55.  Therefore, the Isobutanol reference was cited as an evidentiary reference to teach that the boiling point of isobutanol at ambient pressure is about 108-109 C.  Therefore, example 4 of Yoshino anticipates all of the ranges set forth in claims 14 and 15.  Also see MPEP 2131.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino (EP0847987, published on 6/17/1998, of record in the IDS filed on 7/27/2021) in view of Venderbosch (US2021/0114971, published on 4/22/2021, claiming the benefit of the filing date of EP 18181480.7, filed on 7/3/2018) and as evidenced by Wikipedia (“Sulfuric Acid”, captured on 12/7/2017 by the Internet Archive: http://web.archive.org/web/20171207062825/https://en.wikipedia.org/wiki/Sulfuric_acid and downloaded on 11/30/2022).
Applicant Claims

    PNG
    media_image5.png
    165
    1013
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    283
    1006
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Regarding claims 9, 10, and 16, Yoshino discloses a process for producing an aminocarboxylic acid ester salt of the following formula (3): 

    PNG
    media_image7.png
    155
    628
    media_image7.png
    Greyscale
.  The process comprises reacting an aminocarboxylic acid of formula (1) or a cyclic lactam of the following formula (2): 

    PNG
    media_image8.png
    243
    255
    media_image8.png
    Greyscale
with a monohydric alcohol R3OH in the present of a divalent or trivalent inorganic acid, including sulfuric acid.  When sulfuric acid is used, the compound of formula (3) is an organosulfate salt of an amino acid ester as long as variable m is > 0.  See claims 8-13; and p. 5, line 20-p. 8, line 7. Also see p. 3, lines 17-19 of the specification as filed regarding the interpretation of the limitation “containing one hydroxy group”.  
Yoshino discloses the following Example 4 on p. 9:

    PNG
    media_image2.png
    303
    1041
    media_image2.png
    Greyscale

The structures and molecular weights of the reactants and products were obtained using the “convert name to structure” and “analysis” features of ChemDraw Professional® to provide the following: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	-Caprolactam, an -lactam with 5 carbon atoms in the lactam ring, and isobutanol, a branched alkyl alcohol containing one hydroxy group, are reacted in the presence of sulfuric acid in a single step in one-pot to produce an organosulfate amino acid ester (6-aminocaproic acid isobutyl ester sulfate isobutyl sulfate).  The reacting in the example does not appear to occur until all three reagents are present in the mixture and the mixture is heated to the boiling point of isobutanol.  Also see p. 7, lines 53-55 of the specification.  At the end of the reaction, the excess isobutanol is distilled off.  
	The moles of caprolactam, isobutanol, and sulfuric acid used in the reaction are as follows: 
100 g caprolactam x [1 mol/113.16 g] = 0.88 moles caprolactam
344 g isobutanol x [1 mol/74.12 g] = 4.6 moles isobutanol
52.2 g sulfuric acid x [1 mol/98.07 g] = 0.53 moles sulfuric acid
Assuming that caprolactam is 100 mol%, then the mol% of isobutanol is “X” in the following equation: 
[0.88 moles caprolactam / 4.6 moles isobutanol] = [100 / X], wherein solving for X provides 522 mol% of isobutanol with respect to 100 mol% of caprolactam.  This falls within the claimed range of “at least 200 mol%” in claim 9. Also see MPEP 2131.03.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding the requirement that the reactants are reacted in an aqueous solution in the claims, the specification as filed recites the following definition on p. 4, lines 20-21: “The term "aqueous solution" means that the solvent contains more than 50 wt.-% of water based on the total amount of solvent. Yoshino is silent regarding the presence of water in the reaction to form an aqueous reaction solution.  Yoshino teaches that the reaction is performed in the absence of a solvent or in an inert solvent, wherein the inert solvents include organic solvents.  See p. 7, lines 50-52. Though Yoshino is silent regarding the content of water in the reaction, Wikipedia is cited as an evidentiary reference to teach that water is most likely present under the disclosed reaction conditions.  Wikipedia teaches that concentrated sulfuric acid has a strong affinity for water, and that the reaction between the two produces a highly exothermic reaction.  See “Physical properties” section and “Reaction with water and dehydrating property” section. Yoshino does not teach that the reaction of example 4, or any other examples, is carried out under an inert atmosphere.  Nor does Yoshino teach that any of the other reactants are rigorously dried beforehand, including the sulfuric acid which is present in about 98 wt% in concentrated aqueous solutions. Therefore, even if the sulfuric acid is 100 wt% H2SO4, water is still expected to be present in the reaction mixture from the reaction between sulfuric acid and any ambient water in the atmosphere or other reactants. Further, since there is no other solvent present in the reaction, the water is 100 wt% of the solvent in the reaction.  Also see MPEP 2144.05.
	Regardless, even if it is only highly probable that water is present, instead of being necessarily present, the teachings of Venderbosch provide motivation to carry out the reaction of Yoshino in an aqueous solution.  Also see MPEP 2112.  Venderbosch is directed to an analogous process to that of Yoshino, wherein a cyclic amide (ie lactams) of formula (II) is reacted with an alkanol of formula R-(O-A)mOH in the presence of a Bronsted-Lowry acid, including sulfuric acid, to produce salts of amino acid esters of formula (I).  See claims; [0030]; and examples in [0044-0055].  Venderbosch teaches that sulfuric acid is commercially available as about 90-98 wt% aqueous solutions. See [0030]. Venderbosch also teaches that the reaction produces comparable results when 90 wt% vs. 95 wt% sulfuric acid is employed.  See [0044-0047].  Neither reaction requires any extra steps to remove water.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Yoshino and Venderbosch to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed process. A person of ordinary skill would have been motivated to carry out the reaction of Yoshino in an aqueous solution because Venderbosch teaches that commercially available H2SO4 exists as concentrated, though aqueous, solutions.  Therefore, if the commercially available sulfuric acid reagents of Venderbosch were employed in the reaction of Yoshino, then said reaction would be carried out in the presence of an aqueous solution.  Venderbosch further teaches that the reaction is predictable and does not require any extra purification or separation steps up when the sulfuric acid is used as a 90 wt% or greater aqueous solution.  Therefore, using the well-known and commercially available sulfuric acid discussed in Venderbosch in the process of Yoshino will predictably produce the claimed organosulfate salts with a reasonable expectation of success and without the need for rigorous purification of reactants or products.  Also see MPEP 2143 (B).
Regarding claim 11, Yoshino does not teach a preferred molar ratio range between the sulfuric acid and the lactam.  Based on the values provided in example 4 (see sample calculations above), the molar ratio of sulfuric acid to lactam is calculated to be about 0.6:1, or 60 mol% sulfuric acid to 100 mol% lactam.  Though this value falls outside of the claimed range, Yoshino teaches that the salt of the amino carboxylic acid ester has the structure of the following formula (3), wherein m is a number between 0 and 1:  
    PNG
    media_image7.png
    155
    628
    media_image7.png
    Greyscale
.  See claim 8.  Therefore, if the skilled artisan desired to increase the yield of the salt, which requires a 1:1 molar ratio between the amino carboxylic acid and the anion (the combination of A(OR3) and AO), then they would be motivated in increase the amount of sulfuric acid to be in at least a 1:1 ratio with the lactam.  This would correspond to a mole ratio of sulfuric acid of 100 mol%, based on 100 mol% of the lactam.  Also see MPEP 2144.05.
	Regarding claims 12 and 13, Yoshino does not teach a preferred molar ratio range between the lactam and alcohol, between the lactam and sulfuric acid; and/or a between the alcohol and sulfuric acid.  Based on the values provided in example 4 (see sample calculations above), the molar ratio of the alcohol to lactam is calculated to be about 5.2:1, or 520 mol% alcohol to 100 mol% lactam (claim 12) and the molar ratio of alcohol to sulfuric acid is calculated to be about 8.7:1 or 870 mol% alcohol to 100 mol% of sulfuric acid (claim 13). Though these values fall outside of the claimed ranges, the skilled artisan would be motivated to use less alcohol in the reaction in order to simplify purification.  The process of Yoshino requires the removal of excess alcohol via distillation after the reaction is completed.  Therefore, decreasing the initial amount of alcohol in the reaction would predictably produce the same product while simplifying purification.  If the amount of alcohol used were decreased, then the molar ratio of alcohol to lactam would decrease (to below 500 mol% of alcohol per 100 mol% of lactam; claim 12) and the molar ratio of alcohol to sulfuric acid would decrease (to below 870 mol% of alcohol per 100 mol% of sulfuric acid; claim 13), to arrive at the claimed ranges.  Also see MPEP 2144.05.
	Regarding claims 14 and 15, Yoshino teaches that the reactions are carried out under ambient pressure or reduced pressure at a temperature between room temperature and 200 C.  See p. 7, lines 50-55.  Both of these ranges overlap with those claimed.  In example 4, Yoshino teaches that the reaction mixture containing the lactam, alcohol, and sulfuric acid is refluxed in a 1L flask with heat for 5 hours before being cooled.  This time of reaction falls within the claimed range. When reflux is carried out, the reaction vessel is closed as a reflux condenser must be present to re-condense the reaction vapors and obviate their evaporation into the atmosphere.  Also see MPEP 2144.05.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622